DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the amendment filed on 01/12/2021. 
          Response to arguments
The claims 1-30 were pending in this application. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-30 are allowed. 
Allowable Subject Matter
Claims 1-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Hedayat (U.S 2018/0020460) and Chu et al. (U.S 2016/0165574).
Regarding in claims 1, 15, 29 and 30, Hedayat discloses multiple frames are transmitted to or from multiple STAs simultaneously using different resources where the different resources could be different frequency resources and all of the expected participants of the UL MU simultaneous transmission can receive and decode the trigger frame  and includes a Resource Unit (RU) Index subfield that is used to carry information regarding the transmission resource (or resource unit) that the recipient STA should use. Chu, disclose the AP transmits a data unit that includes multiple data streams for multiple client stations (DL MU transmission), or receives data units simultaneously transmitted by multiple client stations (UL MU transmission). For example, in multi-user mode, a data unit transmitted by the AP includes multiple data streams simultaneously transmitted by the AP to respective client stations using respective spatial streams allocated for simultaneous transmission to the respective client stations and/or using respective sets of OFDM tones corresponding to respective  
However, none of Hedayat, Chu and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “wherein at least a portion of data is received simultaneously with receiving or transmitting a portion of the information communicated with the transmitting STA”.
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-14 and 16-28 depend from claims 1 and 15 are allowed since they depend from allowable claims 1, 15, 29 and 30. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
04/17/2021